


Exhibit 10.20




FIRST AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (this
“Amendment”) is made and entered into as of January 1, 2005 (“Effective Date”),
by and between FIRST STATES INVESTORS 5000A, LLC, a Delaware limited liability
company (hereinafter called “Landlord”) and BANK OF AMERICA, N.A., a national
banking association (hereinafter called “Tenant”). Terms with initial capital
letters that are used, but not defined, in this Amendment shall have the
meanings assigned to such terms in the Master Lease (defined below).
BACKGROUND
A.    Landlord and Tenant are parties to a certain Amended and Restated Master
Lease Agreement dated as of January 1, 2005, pursuant to which Landlord leased
to Tenant and Tenant leased from Landlord certain Leased Premises all as more
fully described therein (the “Master Lease”).
B.    The Master Lease inadvertently included as Leased Premises curtain
premises located at (i) 710 W. Main Street, Merced, California (BBD-5033) and
(ii) 230 N. Woodland Boulevard, Deland, Florida (BBD-5060) (collectively, the
“Removed Leased Premises”).
C.    Landlord and Tenant desire to amend the Master Lease to remove the Removed
Leased Premises therefrom.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound hereby, covenant and agree as follows:
1.    Exhibit A to the Master Lease is hereby amended by deleting therefrom the
Removed Leased Premises.
2.    Any and all references in the Master Lease to the Removed Leased Premises
shall be deleted in their entirety.
3.    This Amendment may be executed in any number of counterparts, each of
which shall be an original, but such counterparts together shall constitute one
and the same instrument.
4.    Except as modified hereby, the terms and conditions of the Master Lease
shall remain unmodified and in full force and effect and are hereby ratified and
affirmed by Landlord and Tenant.
[Remainder of Page Intentionally Blank]


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date aforesaid.


 
 
Witness:








Authorized Signatory
LANDLORD:

FIRST STATES INVESTORS 5000A,
LLC, a Delaware limited liability company

By: /s/ Glenn Blumenthal
Name: Glenn Blumenthal
Title: Vice President






Witness:








Authorized Signatory
TENANT:


BANK OF AMERICA, N.A.,
a national banking association
                                                                            


By: /s/ David Stuyvenberg
Name: David Stuyvenberg
Title: Senior Vice President





 






